Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142877                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 142877
                                                                   COA: 295997
  ELGIN AUGUSTA FINNIE,                                            Wayne CC: 09-014274-FH
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 29, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE as moot that part of the Court of Appeals
  judgment that remands this case to the Wayne Circuit Court to allow the defendant the
  opportunity to move for withdrawal of his plea or for resentencing. The defendant has
  successfully completed the eighteen-month sentence imposed under the Holmes Youthful
  Trainee Act, MCL 762.11 et seq., and the charge has been dismissed. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 22, 2011                       _________________________________________
           h0719                                                              Clerk